Title: Abigail Adams to Mary Smith Cranch, 15 September 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Sepbr 15th [1787] Grosvenour Square
          my dear sister
        
        When I wrote you last, I was just going to Set out on a journey to the West of England. I promised you to visit mr Cranchs Friends and Relatives, this we did as I shall relate to you we were absent a month, and made a Tour of about six hundred Miles. the first place we made any stay at, was Winchester. There was formerly an Earl of Winchester, by the Name of Saar de Quincy. he was created Earl of Winchester by King john in 12.24. and Signed Magna Charta, which I have seen, the original being now in the British Museum with his Hand writing to it.
         it is said that the year 1321 the Title became extinct, through failure of male Heirs, but I rather think through the poverty of some branch unable to contend for it. the family originally came from Normandy in the Time of William the Conquerer. they bear the same Arms with those of our Ancesters except that ours Substituded an animal for the crest in lieu, of an Earls coronet. I have a perfect remembrance of a parchment in our Grandmothers possession, which when quite a child I used to amuse myself with. this was a Geneological Table which gave the descent of the family from the Time of William the conquerer this parchment mr Edmund Quincy borrowed on some occasion, & I have often heard our Grandmother Say with some anger, that she could never recover it. as the old Gentleman is still living, I wish mr Cranch would question him about it, & know what Hands it went into, & whether there is a probability of its ever being recoverd, and be so good as to ask uncle Quincy how our Grandfather came by it, & from whence our Great Granfather came? where he first Settled? & take down in writing all you can learn from him, & mr Edmund Quincy respecting the family. you will Smile at my Zeal, perhaps on this occasion, but can it be wonderd at, that I should wish to Trace an Ancesstor amongst the Signers of Magna Carta, amongst those who voted against receiving an explanatory Charter in the Massachusetts, Stands the Name of our venerable Grandfather, accompanied only with one other. this the journals of the House will shew to his immortal honour. I do not expect either titles or estate from the Recovery of the Geneoligical Table, were there any probability of obtaining it, yet if I was in possession of it, money should not purchase it from me.  But to return to winchester, it is a very ancient place, and was formerly the residence of the Saxon and Norman Kings. there still remains a very famous Cathedral church, in the true Gothic Architecture, being partly built in the year 1079. I attended divine service there, but was much more entertaind with the Venerable and Majestic appearence of the Ancient pile, than with the Modern flimsy discourse of the preacher, a meaner performance I do not recollect to have heard, but in a Church which would hold several thousands it might truly be said, two or three, were met together, and those appeard to be the lower order of the people. from Winchester we proceeded to Southhampton, which is a very pretty sea port Town and much frequented during the summer months as a Bathing place, and here for the first time in my Life I tried the experiment. it would be delightfull in our warm weather as well as very salubrious if such conveniencys were Erected in Boston, Braintree, Weymouth, which they might be with little expence. the places are under cover, you have a woman for a Guide, a small dressing room to yourself an oil cloth cap, a flannel Gown and socks for the feet; we tarried only two days at Southhampton, and went ten miles out of our way in order to visit Weymouth merely for its Name. this like my Native Town is a Hilly country a small sea port, with very little buisness, & wholy supported by the resort of company during the Summer Months, for those persons who have not Country Houses of their own, resort to the Watering places as they are call’d, during the summer months, it being too vulgar and unfashionable to remain in London, but where the object of one is Health, that of 50 is pleasure, however far they fall short of the object. this whole Town is the property of a widow Lady. Houses are built by the Tenants & taken at Life Rents, which upon the discease of the Leasors revert back again to the owner of the Soil; thus is the landed property of this Country vested in Lordships, and in the Hands of the Rich altogether. the pesantry are but slaves to the Lord, notwithstanding the mighty boast they make of Liberty, 6 pence & 7 pence pr day is the usual wages given to Labourers, who are to feed themselves out of the pittance. in travelling through a Country fertile as the Garden of Eden, loaded with a Golden harvest, plenty Smiling on every side, one would imagine the voice of poverty was rarely heard, and that she was seldom seen, but in the abodes of indolence and vice, but it is far otheways. the Money earned by the sweat of the Brow must go to feed the pamperd Lord & fatten the Greedy Bishop, whilst the misierble shatterd thatched roof cottage crumbles to the dust for the want of repair. to hundreds & hundreds of these abodes have I been a witness in my late journey. the cheering Rays of the Sun are totally excluded, unless they find admittance through the decayed roof equally exposed to cold & the inclemnant season, a few Rags for a Bed, a joint Stool, comprise the chief of their furniture, whilst their own appearence is more wretched, than one can well conceive. during the season of Hay and Harvest, Men women & children are to be seen labouring in the Fields, but as this is a very small part of the year, the little they acquire then is soon expended, and how they keep soul and Body together the remainder of the year; is very hard to tell. it must be oweing to this very unequal distribution of property that the poor rate, is become such an intollerable burden. the inhabitants are very thinly scatterd through the Country, though large Towns are well peopled. to reside in & near London, and to judge of the Country from what one sees here, would be forming a very eronious opinion. How little cause of complaint have the inhabitants of the united States, when they compare their Situation, not with despotic monarchies, but with this Land of Freedom? the ease with which honest industry may acquire property in America the equal distribution of justice, to the poor as well as the rich, and the personal Liberty they enjoy, all all call upon them to support their Governments and Laws, to respect their Rulers, and gratefully acknowledge their Superiour Blessings, least Heaven in wrath Should Send them a. . . .
        From Weymouth our next excursion was to Axmister the first Town in the County of Devonshire. it is a small place, but has two manufactures of Note, one of Carpets & one of Tapes—both of  which we visited; the manufactory of the carpets is wholy performed by women and children. you would have been suprized to see, in how ordinary a Building this rich manufactory was carried on, a few glass windows in some of our Barns would be equal to it. they have but two prices for their carpets wove here, the one is Eighteen shilling, and the other 24, a square yard. they are wove of any dimensions you please, and without a seam, the coulours are most beautifull, and the carpets very durable here we found mr J Cranch, he dined with us, and we drank Tea with him; this is a curious Genious, he is a middle sizd man of a delicate countanance, but quite awkerd in his manners. he seldom looks one in the Face, and seems as if he had been crampd and cow’d in his youth; in company one is pained for him, yet is he a man of Reading and an accurate taste in the fine Arts, poetry, painting, musick, sculpture, Architecture; all of them have engaged his attention. his profession does not seem to be the object of his affections, and he has given up the practise, with an intention of persueing some other employment; he appears to me to be a man whose soul wants a wider expansion than his situation & circumstances allow. dejected spirits he is very liable to, I do not think him a happy man, his sentiments are by no means narrow or contracted; yet he is one by himself— he accompanied us in our journey to Exeter Plimouth and Kings-Bridge. at Exeter we tarried from Saturday till monday afternoon mr Bowering came to visit us. you know him by character, he appears a Friendly honest worthy man, active in buisness a warm and Zealous Friend to America, ready to serve his Friends, and never happier than when they will give him an opportunity of doing it his wife and daughter were on a visit to their Friends at Kings Bridge, so that we did not see them. he requested however that we would drink tea with him after meeting, and as our intention was to see mr Cranchs Brother Andrew, he engaged to get him to his House. the old Gentleman came, with some difficulty, for he is very lame and infirm; he seemd glad to see us, and asked many questions, respecting his Brother & sister in America. I think he must have had a paralityc stroke as his Speach is thick. he has not been able to do any buisness for a Number of years, and I believe is chiefly supported by his son, who is in the Clothiers buisness with mr Bowering. Mrs Cranch, tho near as old as her Husband, is a little smart, sprightly active woman, and is wilted just enough to last to perpetuity. She told me that her Husband took it very hard that his Brother had not written to him for a long time. I promised her that he should hear from him before long; and I know he will not let me be surety for him; without fulfilling my engagement. mr Cranchs daughter married mr Bowerings Brother, they have three sons. she is a sprightly woman like her Mother, and mr Bowerings daughter married a son of mr Natll Cranchs, so that the family is doubly linked together, and what is more; they all seem united, by the strongest ties of family harmony and Love. from Exeter we went to plimouth there we tarried Several days, and visited the fortifications, plimouth dock, & crossd over the water to mount Edgcume; a seat belonging to Lord Edgcume.
        the Natural advantages of this place are superiour to any I have before seen, commanding a wide and extensive view of the ocean, the whole Town of plimouth, and the adjacent Country with the Mountain of cornwall— I have not much to Say with respect to the improvements of art, there is a large park well stockd with Deer, and some shady walks, but there are no Grottos Statuary Sculpture or Temples.—
        at Plimouth we were visited by a mr & mrs Sawry; with whom we drank Tea one afternoon; mr Sawry is well known to many Americans, who were prisoners in plimouth jail during the late war. the money which was raised for their relief, past through his Hands and he was very kind to them, assisting many in their escape.— from plimouth we made an enterprize one day to Horsham and as we attempted it in a coach & four, we made a curious peice of work, taking by mistake a wrong road, but this part of my story I must reserve for my dear eliza.
        our next Movement was a Kings Bridge, but before I relate this, I ought to inform you, that we made a stop at a place call Ivey Bridge where we dined, and mr Adams accompanied mr Cranch to Brook about 3 miles distant, to visit his uncle mr William Cranch, who has been for several years quite lost to himself and Friends. there is some little property in the hands of the family who take charge of him, sufficient to Support a person who has no more wants than he has. he appeard clean & comfortable, but took no notice either of the conversation, or persons. the only thing which in the least roused him, was the mention of his wife, he appeard to be wrestless when that Subject was touchd. The Character of this Man, as given by all his Friends and acquaintance, leads one to regreet in a particular manner the loss of his intellects, possesst of a Genious superiour to his station, a thirst for knowledge which his circumstances in Life permitted him not to persue, most amiable and engageing in his manners, formed to have adornd a superiour Rank in Life, fondly attachd to an amiable wife, whom he very soon lost, he fell a sacrifice to a too great Sensibility, unable to support the shock, he grew melancholy and was totally lost.— But to return to Kings Bridge, the Chief resort of the Cranch family. we arrived at the Inn, about Six oclock a saturday Evening, about 8 we were saluted with a ringing of Bells—a circumstance we little expected. very soon we were visited by the various Branches of the Cranch family both male & female amounting to 15 persons, but as they made a strange jumble in my Head, I persuaded my fellow Traveller to make me out a Genealogical Table, which I send you. mr & mrs Burnell mr & mrs Trathan, both offerd us beds and accommodations at their houses, but we were too numerous to accept their Kind invitation, tho we engaged ourselves to dine with mr Burnell, & to drink Tea with mr Trathan the next day. Mrs Burnell has a strong resemblance to mrs palmer she is a Geenteel woman, and easy & polite. we dinned at a very pretty dinner, and after meeting drank Tea at the other House mr Trathans. their Houses are very small, but every thing neat and comfortable, mr Burnel is a shoe maker worth 5000 pounds and mr Trathan a Grocier in good circumstances. the rest of the families joind us at the two houses. they are all serious industerius good people amongst whom the greatest family harmony appears to Subsist. the people of this County appear more like our Newengland people than any I have met with in this Country before, but the distinction between Tradesmen & Gentry as they are termd is widely different from those distinctions in our Country. with us in point of Education and manners the Learned professions and many merchants Farmers & Tradesmen, are upon an equality with the Gentry of this Country. it would be degrading to compare them with many of the Nobility here. as to the Ladies of this Country their manners appear to be totally depraved, it is in the middle ranks of society, that virtue & morality are yet to be found. nothing does more injury to the Female Character, than frequenting publick places, and the rage which prevails now for the Watering places and the increased Number of them, is become a National evil as it promotes and encourages dissapation, mixes all characters promiscuously, is the resort of the most unprincipald female characters who are not ashamed to shew their faces wherever men dare to go modesty and diffidence, are calld ill Breeding, and Ignorance of the world. an impudent stare, is substituted in lieu of that modest deportment and that retireing Grace which aws, whilst it enchants. I have never seen a female Modle here, of such unaffected modest, & sweetly amiable manners, as mrs Guile mrs Russel, & many other American females exhibit.—
        Having filld 8 pages I think it is near time to hasten to a close. Cushing and Folger are both arrived, by each I have received Letters from you. a new sheet of paper must contain a replie to them, this little Space Shall assure you of what is not confined to Time or place / the ardent affection of your / sister
        A Adams.
      